Title: William P. Van Ness’s Narrative of the Events of June, 27–28, 1804
From: Van Ness, William P.
To: 


I handed this to him at 12 Oclock on Wednesday the 27th Instant. After he had perused it agreeable to my instructions I delivered the Message which it is unnecessary to repeat. The request it contained, was acceeded to—after which Mr xxx remarked that a Court was then sitting in which Genl Hamilton had much business to transact, and had also some private arrangements to make which would render some delay unavoidable. I acceeded to his wish—and Mr xxx said he would call on me again in the course of the day or the following morning to confer farther relative to time & place.
Thursday June 28th 10 clock P. M. Mr. xxx called on me with a paper he said contained some remarks on the letter I had yesterday delivered him. I replied that if the paper he offered contained a definite and specific proposition for an accomodation, I would with pleasure receive it and submit it to the consideration of my Principal. If not that I must decline taking it, Mr Burr viewed the correspondence completely terminated by the acceptance of the invitation contained in the Message I had yesterday delivered. Mr xxx replied that it did not contain any proposition of the kind I alluded to, but was a reply to my last letter. I of course declined receiving it. Mr xxx then took leave and said that he would call again in a day or two to arrange time and place.
